Citation Nr: 0618741	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-31 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinez, 
California


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Mercy San Juan Hospital and 
Capital GI Consultants Medical Group from November 11, 2003, 
to November 15, 2003.


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from March 1953 to April 1957.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the above Department of Veterans 
Affairs (VA) Medical Center (MC), which is the agency of 
original jurisdiction (AOJ) in this matter.  


FINDINGS OF FACT

1.  The veteran is not service connected for any disability.

2.  The veteran incurred unauthorized non-VA medical expenses 
for treatment as an inpatient from November 11, 2003, to 
November 15, 2003.

3.  The veteran was entitled to benefits under Medicare 
"Part A," which is a health plan contract as defined by 
law.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
non-VA medical expenses incurred as an inpatient from 
November 11, 2003, and November 15, 2003, are not met.  38 
U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 
17.1000-.1008 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, enhanced the notice and 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)).

The Secretary has issued implementing regulations, setting 
out specific duties for notifying and assisting claimants in 
developing evidence.  38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) 
(2005).  Those regulations, however, are applicable only to 
claims governed by 38 C.F.R. Part 3; thus, they do not apply 
to this case, in which the governing substantive regulations 
reside in Part 17 of 38 C.F.R.  See 66 Fed. Reg. 45,620, 
45,629 (Aug. 29, 2001) (Supplementary Information:  Scope and 
Applicability).  

The VCAA contains a number of provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  We have carefully reviewed the VAMC file on 
appeal, to ascertain whether remand to the RO is necessary in 
order to assure compliance with the new legislation.  We note 
that the development of medical evidence appears to be 
complete.  Unlike many questions subject to appellate review, 
the issue of whether the veteran is entitled to reimbursement 
or payment of medical expenses, by its very nature, has an 
extremely narrow focus.

In a letter dated in April 2005, the AOJ informed the veteran 
of its duty to assist him in substantiating his claim under 
the VCAA, and the effect of this duty upon his claim.  In 
addition, the veteran was advised, by virtue of the April 
2004 statement of the case (SOC), of the pertinent law and 
what the evidence must show in order to substantiate his 
claim, and adequately explained the basis for the decision.  
The VAMC has obtained the pertinent records for the treatment 
in question which the veteran received.  He has not submitted 
or made reference to any additional records which would tend 
to substantiate his claim.  It appears clear, therefore, that 
there are no outstanding records or other evidence that could 
support the claim.

The various judicial precedents pertaining to VCAA 
requirements on claims for disability compensation, see, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), do not come into play here, as they do not 
govern claims under Part 17 of VA's Code of Federal 
Regulations.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc). 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

II.  Factual Background

The veteran is seeking reimbursement for the costs of medical 
treatment received during an admission to San Juan Mercy 
Hospital, a private medical facility, from November 11, 2003, 
to November 15, 2003, for an acute myocardial infarction and 
severe anemia.

The record includes a "Medicare Summary Notice," as well as 
the veteran's admission report, indicating that he has health 
care coverage under the Medicare "Part A" government plan.  

In November 2003, the claims for payment of medical expenses 
were denied by the VAMC on the basis that the veteran was not 
treated at the private medical center for a service-connected 
disability, and he had other insurance as a means of payment.


III.  Analysis

It is neither contended, nor suggested by the record, that 
the veteran had any prior authorization from VA to receive 
the medical care he was provided from November 11, 2003, to 
November 15, 2003.

Generally speaking, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were 
either:

(1) for an adjudicated service-
connected disability, or

(2) for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

(3) for any disability of a veteran 
who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

(4) for any injury, illness, or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program and who is 
medically determined to be in need 
of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) 
(2000); and

(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.

If any one of the foregoing requirements is lacking, the 
benefit sought may not be granted.  See 38 U.S.C.A. § 1728 
(West 2002); 38 C.F.R. § 17.120 (2005); Zimick v. West, 11 
Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 
547 (1997).

In this case, veteran is not rated as permanently and totally 
disabled due to a service-connected disability, and in fact 
is not service-connected for any disability.  Thus, he fails 
to meet the first of the three criteria under 38 U.S.C.A. § 
1728 and 38 C.F.R. § 17.120 for entitlement to reimbursement 
or payment by VA of the cost of unauthorized medical 
treatment.  

The Board also notes that payment or reimbursement for 
emergency services for non-service-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
(West 2002) and 38 C.F.R. §§ 17.1000-1003 (2005).  Section 
1725 was enacted as part of the Veterans Millennium Health 
Care and Benefits Act, Public Law No. 106-177.  The 
provisions of the Millennium Act became effective as of May 
29, 2000.  To be eligible for reimbursement under this 
authority the veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24- 
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment and the veteran 
has no contractual or legal recourse 
against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).

38 C.F.R. § 17.1002 (2005).

Under 38 U.S.C.A. § 1725, a veteran is only considered to be 
"personally liable" for treatment if he has no entitlement 
to care or services under a health-plan contract, which 
includes an insurance policy or contract, medical or hospital 
service agreement, membership or subscription contract, or 
similar arrangement under which health services for 
individuals are provided or the expenses of such services are 
paid.  See 38 U.S.C.A. § 1725(b)(3)(B) and (f)(2)(A).

As noted previously, the evidence of record includes a 
"Medicare Summary Notice," as well as the veteran's 
admission documentation, indicating that he has health care 
coverage under Medicare "Part A."  Medicare "Part A" is a 
supplementary medical insurance which was established to 
provide basic protection against the costs of hospital, 
related post-hospital, home health services, and hospice care 
for the aged and disabled pursuant to section 1811 of the 
Social Security Act.  See 42 U.S.C.A. § 1395c (West 2002).  
The definition of a health-care contract includes such 
insurance plans.  38 U.S.C.A. § 1725(f)(2)(B).  Thus, the 
criteria for reimbursement for the reasonable value of 
emergency treatment under the provisions of 38 U.S.C.A. 
§ 1725 and its implementing regulations are not met.  
Consequently, the law and regulations in this case are 
dispositive and prohibit the payment or reimbursement 
requested by the veteran.  See Sabonis, 6 Vet. App. at 430.

The Board is cognizant that the veteran contends that he was 
misinformed by VA personnel regarding his need to maintain 
coverage under Medicare "Part B", however, that fact alone 
is insufficient to confer entitlement to payment for the 
expenses being considered in this appeal.  McTighe v. Brown, 
7 Vet. App. 29, 30 (1994) (holding that because the payment 
of government benefits must be authorized by statute, the 
fact that a veteran may have received erroneous advice from a 
government employee cannot be used to estop the government 
from denying benefits).




ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Mercy San Juan Hospital and 
Capital GI Consultants Medical Group from November 11, 2003, 
to November 15, 2003, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


